Denied May 16, 1916.
Petition for Rehearing.
(157 Pac. 789.)
Mr. Justice Burnett
delivered the opinion of the court.
In an earnest petition for rehearing the plaintiff urges us to hold that the affidavits of jurors are admissible in certain cases to overturn their verdict. The misconduct of which he complains in this case is said to have resulted from a statement of a member of the jury in the deliberations of that body to the effect that he knew the plaintiff and was present and saw him injured some years previously, when he lost the sight of his right eye, and that the present litigation was a scheme on his part to get some money out of the defendant for the former injury, all notwithstanding the fact that the juror had made statements under oath on his voir dire in substance that he did *408not know the plaintiff and had no bias or prejudice against him.
4, 5. It is indeed true that if the falsity of the juror’s testimony on his preliminary examination as to material matters is shown by competent evidence, a new trial should be granted at the motion of the losing party. The question to be determined is whether the affidavits of his fellow-jurors are competent to prove the occurrences in the secrecy of the jury-room as a means of showing the untruthfulness of the juror’s statements when being examined for his qualifications. In the petition for rehearing counsel rely strongly upon State v. Louth, 46 Or. 342 (80 Pac. 660, 114 Am. St. Rep. 873), and the precedents hereinafter noted. A reading of the Lauth Case discloses that the affidavits of jurors were not used to sustain the motion for a new trial. The voir dire examination of the juror was shown by an official stenographic report. The testimony relied upon to impeach his examination was afforded by the affidavits of a constable and one of counsel for the defendant. The affidavit of the juror was considered in support of the verdict, but the case does not teach that his declaration under oath could have been used to defeat it. The principle is not directly discussed in Pearcy v. Michigan Mut. Life Ins. Co., 111 Ind. 59 (12 N. E. 98, 60 Am. Rep. 673); State v. Parker, 25 Wash. 405 (65 Pac. 776), is in point for the plaintiff’s contention but is not convincing in the light of the previous uniform holding of this court. In Hayne on New Trial and Appeal, Section 45 et seq., it is laid down as a rule of practice that if a juror be examined as to his qualifications and do not answer truly, a new trial will be granted; but in Section 73 of the same volume the author says:
*409“It is well settled in California that the affidavits of jurors cannot be received to impeach their verdict except in the case permitted by the statute.”
The exception refers to cases where a verdict is reached as the result of some chance device. As late as Spain v. Oregon-Washington R. & N. Co., 78 Or. 355 (153 Pac. 470), it is stated in the opinion by Mr. Justice McBride.
“Neither is it necessary to cite authorities to the effect that the affidavits of jurors will not be received to impeach such a verdict (meaning , a quotient verdict). The distinction attempted to be made by counsel between affidavits made by jurors where a unanimous verdict is required, and cases where the affidavits are made by nonconcurring jurors under statutes such as ours, where three fourths of the jurors may return a verdict, finds no support in the authorities. The rule is the same in either case.”
In Saltzman v. Sunset Telephone & Telegraph Co., 125 Cal. 501 (58 Pac. 169), discussing this question, Mr. Justice Temple used this language:
“The independence of the jury and the value of their discussions would be lessened if the reasons given by any juror for his opinions or for his verdict could be reported to the court and criticised, and his motives impugned for remarks made in the jury-room. And such reports would be more likely to be made by dissenting jurors who had been heated by earnest debate and defeated by the final vote. But the independence of the jury would be gone if a perfectly correct report could be made and the verdict attacked by showing that some jurors mistook the evidence or the law, or were actuated by other considerations. There would be no freedom of discussion in the jury-room if they were subject to a possible censorship of this character. And the stability of judicial determinations would be as much imperiled by liability to attack by dissenting jurors as by the *410others. * * The main reasons, I think, are these two: (1) That the jnrors, who are practically the only witnesses in regard to the matter, may not be tampered with and verdicts by these means imperiled; and (2) to secure independence and freedom from improper restraint on the part of the jury. ’ ’
Another case is Chicago, R. I. & P. Ry. Co. v. Brown (Okl.), 154 Pac. 1161, where the Oklahoma Supreme Court reviews the authorities and reaches the conclusion that the Circuit Court erred in admitting the evidence of the two jurors who did not sign it to impeach the verdict rendered. This decision was rendered February 1, 1916, and in our judgment contains sounder reasoning than an opinion announced by the same court in the preceding November which teaches a directly contrary doctrine: Carter State Bank v. Ross (Okl.), 152 Pac. 1113).
Counsel endeavors to draw a distinction between an act or statement of jurors inhering in the verdict and one not having that effect, making the latter an exception to the general rule that the affidavits of jurors cannot be heard in attack upon their finding. It is urged that if this delinquency to be shown by the affidavit “inheres” in the verdict, the sworn declaration is not admissible. It is difficult to differentiate between matter which inheres in a verdict and that which does not. If it inheres, it must necessarily be an active agency in the production of the resultant verdict. To disclose it by the testimony of the jurors is to allow them to impeach their own oath-bound decision. If it does not inhere, it is negligible and not to be taken into account. The distinction about-inherency is illogical, because whether the subject matter of the affidavit does or does not inhere, the use to be made of it is to stultify the jury and to destroy *411their decision at the behest of a recalcitrant minority. The principle is that while, the shortcomings of jurors of which the plaintiff complains are grounds for a new trial, yet public policy preserves the secrecy of the jury-room and the independence of jurors to such an extent that they are not competent to testify against their own verdict. Neither can a minority, having assented to the finding, afterward renew the contest concluded in the jury-room. If the misconduct can be established by other evidence, it is available for rehearing, but, lacking the proof which the policy of the law, supported by the weight of authority, recognizes, the moving party must fail for want of testimony.
We are not called upon to answer categorically the socratic argument of the petition about corruption, fraud and other wrongful acts occurring in jury trials; but will dismiss the subject by the intimation that the danger of prosecution for perjury may possibly deter the dishonest juror from unlawful action. At best a jury trial or any other method of settling disputes in which human beings are concerned can never reach mathematical precision. Indeed, it has been said that on- all moral questions no one can be so absolutely in the right as to be able to say truthfully that his adversary is absolutely in the wrong. Impeded as we all are by the imperfections of humanity, we cannot expect that either courts or jurors can reach perfect exactitude in the trial of causes.. Approximation is the highest result attainable, and the wisdom of the great weight of authority, with the end in view that litigation should some time be terminated, has said that when an issue is committed to twelve men under the sanction of a solemn oath, those same triers will not *412be allowed to stultify themselves by affidavits contrary to their decision.
We adhere to the former opinion.
Former Opinion Approved.
Mr. Chief Justice Moore, Mr. Justice Benson and Mr. Justice McBride concur.